DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-12, 14-21, and 23-25 are rejected.
Claims 2, 13 and 22 are objected to. 

Allowable Subject Matter
Claims 2, 13 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 10, 12, 14-15, 17, 19, 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US PUB 20170263126, hereinafter Kim) in view of James et el (US PUB 20160167648, hereinafter James).
Regarding claim 1, Kim discloses a system for audio events detection in a vehicle (see at least the abstract, [0024] and figures 1-2), the system comprising: an audio processor (e.g. processing unit 110) to receive audio data, the audio data sensed by a microphone array (e.g. a plurality of microphones 50) installed on the vehicle, the audio data generated by a source outside of the vehicle (see [0038]-[0043]); a processing circuit (e.g. a sound recognition unit 130) to analyze the audio data using a machine learning technique to recognize a sound event (e.g. using neural network analysis), (see [0056]-[0061]); and a vehicle interface (e.g. an interface 200) to transmit a message (e.g. a notification) to a vehicle control system (e.g. a Controller Area Network, CAN), the message based on the sound event (see Kim, [0081]-[0082], also figures 1-3).
Kim does not explicitly disclose: a camera installed on the vehicle: a speaker installed on the vehicle: wherein the sound event represents a verbal call to an operator of the vehicle by a person outside of the vehicle; in response to a successful recognition of the sound event from the audio data, cause the vehicle to emit a communication to the person outside of the vehicle.  
However, James in the same field of endeavor discloses a system for audio event detection in a vehicle (e.g. vehicle 112), (see at least the abstract and figures 1-2), comprising an array of microphone (e.g. input system 130) installed on the vehicle to receive a sound event (e.g. sound event from an external source), a camera (e.g. camera system 127) installed on the vehicle; a speaker (e.g. output system 135) installed on the vehicle; wherein the sound event represents a verbal call to an operator of the vehicle by a person outside of the vehicle (e.g. audible communication), in response to a successful recognition of the sound event from the audio data, cause the vehicle to emit a communication (e.g. an audio message) to the person outside of the vehicle (see James, [0045]-[0050], [0107], [0110] and [0113], figures 1-2 and 6).
Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate cameras for detecting a person around the vehicle, means for receiving verbal call from the person and a speaker for communicating with the person as taught by James in the teachings of Kim so as to enable the vehicle operator to effectively communicate verbally with the said person based on sound event recognition, and thereby further improving safety and the overall efficiency of the system. 
Meanwhile, the combination of Kim and James further fails to explicitly disclose: in response to an unsuccessful recognition of the sound event from the audio data, identify or label the audio data as containing the sound event from a user input: and in response to the audio data being labeled as containing the sound event, use the labeled audio data to identify a similar sound event in a subsequent classification. 
However, Lyren in the same field of endeavor teaches that it is well known for an electronic device used for audio diarization/identification and or voice recognition to: in response to an unsuccessful recognition of the sound event from the audio data, identify or label the audio data as containing the sound event from a user input: and in response to the audio data being labeled as containing the sound event, use the labeled audio data to identify a similar sound event in a subsequent classification as set forth in [0098], and figure 4. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate means of labeling or identifying an unrecognized sound event, and using the same to identify a similar sound event in a subsequent classification as taught by Lyren in the teachings of Kim in view of James so as to enable the system to automatically identify a previously labelled sound event when such is encountered at a later time, and thereby further improving the operational efficiency of the system. 

Regarding claim 3, Kim as modified by James and Lyren discloses the system of claim 1, wherein the sound event represents a potentially dangerous event (e.g. a warning sound from an emergency vehicle heading to a road accident), (see Kim, [0049] and figure 1).

Regarding claim 4, Kim as modified by James and Lyren discloses the system of claim 1, wherein the machine learning technique comprises an artificial neural network (see Kim, [0056]).

Regarding claim 5, Kim as modified by James and Lyren discloses the system of claim 1, wherein transmitting the message comprises transmitting the message using a Controller Area Network bus (see Kim, [0082]).

Regarding claim 6, Kim as modified by James and Lyren discloses the system of claim 1, wherein the vehicle control system performs a responsive action (e.g. via a visual display) based on the message (see Kim, [0081]-[0082]).
claim 8, Kim as modified by James and Lyren discloses the system of claim 6, wherein the responsive action comprises displaying an alert (e.g. via a Head Unit Display, HUD) to an occupant of the vehicle (see Kim, [0081]-[0082]).

Regarding claim 10, Kim as modified by James and Lyren discloses the system of claim 6, wherein the responsive action comprises initiating a person identification routine, the person identification routine to identify a person associated with the audio data (see James, [0107] and [0109]-[0110], figure 6).

Regarding claim 12, Kim discloses a method for audio events detection (e.g. using an apparatus of figure 2) in a vehicle (see at least the abstract, [0024] and figures 1-2), the method comprising: receiving audio data, the audio data sensed by a microphone array (e.g. a plurality of microphones 50) installed on the vehicle, the audio data generated by a source outside of the vehicle (see [0038]-[0043]); analyzing (e.g. via a sound recognition unit 130) the audio data using a machine learning technique to recognize a sound event (e.g. using neural network analysis), (see [0056]-[0061]); and transmitting a message (e.g. via an interface 200) to a vehicle control system (e.g. a Controller Area Network, CAN) the message based on the sound event (see Kim, [0081]-[0082], also figures 1-3).
Kim does not explicitly disclose: wherein the sound event represents a verbal call to an operator of the vehicle by a person outside of the vehicle; in response to a successful recognition of the sound event from the audio data, causing the vehicle to emit a communication to the person outside of the vehicle.  
However, James in the same field of endeavor discloses a system for audio event detection in a vehicle (e.g. vehicle 112), (see at least the abstract and figures 1-2), comprising an array of microphone (e.g. input system 130) installed on the vehicle to receive a sound event (e.g. sound event from an external source), wherein the sound event represents a verbal call to an operator of the vehicle by a person outside of the vehicle (e.g. audible communication), in response to a successful recognition of the sound event from the audio data, causing the vehicle to emit a communication (e.g. an audio message) to the person outside of the vehicle (see James, [0045]-[0050], [0107], [0110] and [0113], figures 1-2 and 6).
Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate cameras for detecting a person around the vehicle, means for receiving verbal call from the person and a speaker for communicating with the person as taught by James in the teachings of Kim so as to enable the vehicle operator to effectively communicate verbally with the said person based on sound event recognition, and thereby further improving safety and the overall efficiency of the system. 
Meanwhile, the combination of Kim and James further fails to explicitly disclose: in response to an unsuccessful recognition of the sound event from the audio data, identify or label the audio data as containing the sound event from a user input: and in response to the audio data being labeled as containing the sound event, use the labeled audio data to identify a similar sound event in a subsequent classification. 
However, Lyren in the same field of endeavor teaches that it is well known for an electronic device used for audio diarization/identification and or voice recognition to: in response to an unsuccessful recognition of the sound event from the audio data, identify or label the audio data as containing the sound event from a user input: and in response to the audio data being labeled as containing the sound event, use the labeled audio data to identify a similar sound event in a subsequent classification as set forth in [0098], and figure 4. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate means of labeling or identifying an unrecognized sound event, and using the same to identify a similar sound event in a subsequent classification as taught by Lyren in the teachings of Kim in view of James so as to enable the system to 

Regarding claim 14, Kim as modified by James and Lyren discloses the method of claim 12, wherein transmitting the message comprises transmitting the message using a Controller Area Network bus (see Kim, [0081]-[0082]).

Regarding claim 15, Kim as modified by James and Lyren discloses the method of claim 12, wherein the vehicle control system performs a responsive action (e.g. operating a visual display) based on the message (see Kim, [0081]-[0082]).

Regarding claim 17, Kim as modified by James and Lyren discloses the method of claim 15, wherein the responsive action comprises displaying an alert (e.g. via a Head Unit Display, HUD) to an occupant of the vehicle (see Kim, [0081]-[0082]).

Regarding claim 19, Kim as modified by James and Lyren discloses the method of claim 15, but fails to explicitly disclose wherein the responsive action comprises initiating a person identification routine, the person identification routine to identify a person associated with the audio data (see James, [0107] and [0109]-[0110], figure 6).

Regarding claim 21, Kim discloses at least one machine-readable medium including instructions for audio events detection in a vehicle (see at least the abstract, [0026] and figures 1-3), the instructions when executed by a machine, cause the machine to perform the operations comprising: receiving audio data, the audio data sensed by a microphone array (e.g. a plurality of microphones 50) installed on the vehicle, the audio data generated by a source outside of the vehicle (see [0038]-[004]); analyzing (e.g. via a sound recognition unit a machine learning technique (e.g. using neural network analysis) to recognize a sound event (see [0056]-[0061]); and transmitting a message (e.g. via an interface 200) to a vehicle control system (e.g. a Controller Area Network, CAN), the message based on the sound event (see Kim, [0081]-[0082] and figures 1-3).
Kim does not explicitly disclose: wherein the sound event represents a verbal call to an operator of the vehicle by a person outside of the vehicle; in response to a successful recognition of the sound event from the audio data, causing the vehicle to emit a communication to the person outside of the vehicle.  
However, James in the same field of endeavor discloses a system for audio event detection in a vehicle (e.g. vehicle 112), (see at least the abstract and figures 1-2), comprising an array of microphone (e.g. input system 130) installed on the vehicle to receive a sound event (e.g. sound event from an external source), wherein the sound event represents a verbal call to an operator of the vehicle by a person outside of the vehicle (e.g. audible communication), in response to a successful recognition of the sound event from the audio data, causing the vehicle to emit a communication (e.g. an audio message) to the person outside of the vehicle (see James, [0045]-[0050], [0107], [0110] and [0113], figures 1-2 and 6).
Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate cameras for detecting a person around the vehicle, means for receiving verbal call from the person and a speaker for communicating with the person as taught by James in the teachings of Kim so as to enable the vehicle operator to effectively communicate verbally with the said person based on sound event recognition, and thereby further improving safety and the overall efficiency of the system. 
Meanwhile, the combination of Kim and James further fails to explicitly disclose: in response to an unsuccessful recognition of the sound event from the audio data, identify or label the audio data as containing the sound event from a user input: and in response to the audio data being labeled as containing the sound event, use the labeled audio data to identify a similar sound event in a subsequent classification. 
However, Lyren in the same field of endeavor teaches that it is well known for an electronic device used for audio diarization/identification and or voice recognition to: in response to an unsuccessful recognition of the sound event from the audio data, identify or label the audio data as containing the sound event from a user input: and in response to the audio data being labeled as containing the sound event, use the labeled audio data to identify a similar sound event in a subsequent classification as set forth in [0098], and figure 4. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate means of labeling or identifying an unrecognized sound event, and using the same to identify a similar sound event in a subsequent classification as taught by Lyren in the teachings of Kim in view of James so as to enable the system to automatically identify a previously labelled sound event when such is encountered at a later time, and thereby further improving the operational efficiency of the system. 

Regarding claim 23, Kim as modified by James and Lyren discloses the at least one machine-readable medium of claim 21, wherein the sound event represents a potentially dangerous event (e.g. a warning sound from an emergency vehicle heading to a road accident), (see Kim, [0049] and figure 1).

Regarding claim 24, Kim as modified by James and Lyren discloses the at least one machine-readable medium of claim 21, wherein the vehicle control system performs a responsive action (e.g. operating a visual display) based on the message (see Kim, [0081]-[0082]).



Claims 7, 16 and 25 is/are rejected under 35 U.S.C. 103 as being patentable over Kim in views of James and Lyren as applied to claims 1 and 12 above and further in view of Sharifi et al (US PUB 20160155452, hereinafter Sharifi).
Regarding claim 7, Kim as modified by James and Lyren discloses the system of claim 6, but fails to explicitly disclose wherein the responsive action comprises an autonomous vehicle maneuver.
However, Sharifi in the same field of endeavor teaches that it is well known in the art for a vehicle system control to perform a responsive action based on detection of a critical sound event (e.g. siren of an emergency vehicle), wherein the responsive action comprises an autonomous vehicle maneuver as set forth in [0085]-[0087] and figure 3. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate the sound event detection system to control an autonomous vehicle maneuver as taught by Sharifi in the teachings of Kim in views of James and Lyren as a matter of intended use in an autonomous vehicle, and thereby enhancing a safe operation of the vehicle.

Regarding claim 16, Kim as modified by James and Lyren discloses the method of claim 15, but fails to explicitly disclose wherein the responsive action comprises an autonomous vehicle maneuver.
However, Sharifi in the same field of endeavor teaches that it is well known in the art to perform a responsive action based on detection of a critical sound event (e.g. siren of an emergency vehicle), wherein the responsive action comprises an autonomous vehicle maneuver as set forth in [0085]-[0087] and figure 3. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate the sound event detection system to control an autonomous vehicle maneuver as taught by Sharifi in the teachings of Kim in views of James and Lyren as a matter of intended use in an autonomous vehicle, and thereby enhancing a safe operation of the vehicle.
claim 25, Kim as modified by James and Lyren discloses the at least one machine-readable medium of claim 24, but fails to explicitly disclose wherein the responsive action comprises an autonomous vehicle maneuver.
However, Sharifi in the same field of endeavor teaches that it is well known in the art for a vehicle system control to perform a responsive action based on detection of a critical sound event (e.g. siren of an emergency vehicle), wherein the responsive action comprises an autonomous vehicle maneuver as set forth in [0085]-[0087] and figure 3. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate the sound event detection system to control an autonomous vehicle maneuver as taught by Sharifi in the teachings of Kim in views of James and Lyren as a matter of intended use in an autonomous vehicle, and thereby enhancing a safe operation of the vehicle.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of James and Lyren as applied to claims 1 and 12 above and further in view of Muller et al (US PUB 20150244500, hereinafter Muller).
Regarding claim 9, Kim as modified by James and Lyren discloses the system of claim 6, but fails to explicitly disclose wherein the responsive action comprises transmitting a distress call to an emergency response entity.
However, Muller in the same field of endeavor teaches that it is well known in the art to perform a responsive action in a vehicle, wherein the responsive action comprising transmitting a distress call to an emergence vehicle as demonstrated in [0060]. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate means of making a distress call to an emergency vehicle as taught by Muller in the teachings of Kim in views of James and Lyren so as to provide the vehicle occupants a quick access to medical attention and treatment in case of an accident, and thereby further improving the chance of survival of the occupants. 

Regarding claim 18, Kim as modified by James and Lyren discloses the method of claim 15, but fails to explicitly disclose wherein the responsive action comprises transmitting a distress call to an emergency response entity.
However, Muller in the same field of endeavor teaches that it is well known in the art to perform a responsive action in a vehicle, wherein the responsive action comprises transmitting a distress call to an emergence vehicle as demonstrated in [0060]. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate means of making a distress call to an emergency vehicle as taught by Muller in the teachings of Kim in views of James and Lyren so as to provide the vehicle occupants a quick access to medical attention and treatment in case of an accident, and thereby further improving the chance of survival of the occupants.
 
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of James and Lyren as applied to claims 1 and 12 above, and further in view of Wang et al (CN 205681611, Machine Translation from WIPO; hereinafter Wang).
Regarding claim 11, Kim as modified by James and Lyren discloses the system of claim 10, but fails to explicitly disclose wherein the audio processor is to cause the transmission of a directed audio signal to the person associated with the audio data.
However, Wang in the same field of endeavor teaches a system for audio events detection in a vehicle (see at least the title and abstract), comprising a processor for receiving and analyzing an audio event from sensors installed on the outside of the vehicle, and to further cause transmission of a directed audio signal to the person associated with the audio data (see pages 1-2). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a means of directly communicating with the person of interest outside a vehicle as taught by Wang in the teachings 

Regarding claim 20, Kim as modified by James and Lyren discloses the method of claim 19, but fails to explicitly disclose further comprising transmitting a directed audio signal to the person associated with the audio data.
However, Wang in the same field of endeavor teaches a system for audio events detection in a vehicle (see at least the title and abstract), comprising a processor for receiving and analyzing an audio event from sensors installed on the outside of the vehicle, and to further comprising transmitting a directed audio signal to the person associated with the audio data (see pages 1-2). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a means of directly communicating with the person of interest outside a vehicle as taught by Wang in the teachings of Kim in views of James and Lyren so as to allow a non-contact and safe bi-directional communication between the vehicle driver and the person outside of the vehicle, and thereby further improving the overall efficiency of the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654